   Case 0:21-cv-60475-RKA DocumentCase
                                   1-1 Number:
                                        Entered on FLSD Docket 03/01/2021
                                                CACE-21-002346              Page 1 of 10
                                                                 Division: 18
Filing # 120719564 E-Filed 02/03/2021 09:31:22 AM




                                                           IN THE CIRCUIT COURT OF THE
                                                            1 7TH JUDICIAL CIRCUIT, IN AND
                                                           FOR BROWARD COUNTY,
                                                           FLORIDA

         LUIS M. URIBE and                                 CASE NO.:        pycz      21-00234(p           Is
         MARIA MAGDALENA REVERON,

                Plaintiffs,

         VS.
                                                                                                     t-6
         WAL-MART STORES EAST LP and
         MATTHEW WACHS,
                                                                                      ,c3L-k        0 14E
                                                                                                    04,
                Defendants.


                                                   SUMMONS

        TO ALL SHERIFFS OF THIS STATE:

               YOU ARE HEREBY COMMANDED to serve this Summons and a copy ofthe Complaint
        or Petition, Request for Production, Request for Admissions, Interrogatories and Notice of
        Deposition in the above styled cause upon the Defendant:

                                      WAL-MART STORE EAST,LP
                                     CIO CT CORPORATION SYSTEM
                                        1200 South Pine Island Road
                                           Plantation, FL 33324

               Each defendant is required to serve written defenses to the complaint or petition on Sara
       B. Schafer, Esquire,C/o THESCHILLER KESSLER GROUP,PLC', plaintiffs attorney, within
       20 days after service of this summons on that defendant, exclusive ofthe day ofservice, and to file
       the original ofthe defenses with the clerk of this court either before service on plaintiff's attorney
       or immediately thereafter. If a defendant fails to do so, a default will be entered against that
       defendant for the relief demanded in the complaint or petition.

                                                 IMPORTANT

       A lawsuit has been filed against you. You have 20 calendar days after this summons is served on
       you to file a written response to the attached complaint and discovery with the clerk of this court.
       A phone Call will not protect you. Your written response, including the case number given above
       and the names of the parties, must be filed if you want the court to hear your side of the case. If
       you do not file your response on time,you may lose the case, and your wages, money,and property


         *** FILED: BROWARD COUNTY,FL BRENDA D. FORMAN, CLERK 02/03/2021 09:31:19 AM.****
                                                  "Exhibit A"
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 2 of 10


     may thereafter be taken without further warning from the court. There are other legal requirements.
     You may want to call an attorney right away. If you do not know an attorney, you may call an
     attorney referral service or a legal aid office (listed in the phone book).

     If you choose to file a written response yourself, at the same time you file your written response
     to the court located at:
                                  CLERK OF THE CIRCUIT COURT
                                             Broward County
                                             201 SE 6th Street
                                        Fort Lauderdale, FL 33301

     You must also mail or take a copy of your written response to the "PlaintiffPlaintiffs Attorney"
     named below.

                              THE SCHILLER KESSLER GROUP,PLC
                                    Attn: Sara B. Schafer, Esq.
                                7501 West Oakland Park Boulevard
                                           Second Floor
                                    Fort Lauderdale, FL 33319
                                      Phone: (954)933-3000
                                     Facsimile:(954)358-1591
                                 Email: efileainiuredinflorida.com

    THE STATE OF FLORIDA

    TO EACH SHERIFF OF THE STATE: You are commanded to serve this summons and a copy
    of the Complaint in this lawsuit on the above-named Defendant.


            DATED ON                                       FEB 03 2021


                           Clerk ofthe Circuit Court
                                                 c4jpT

                                           q/4
                                            (,
                                                   •
   (SEAL)
                           By           lj .
                                        !

                             As Deputy Cqrk            _
                                          .:•.%
                                             -)-

                                        BRElialliteRffriaM7SN

            Listed ha sido demandado legalmente. Tiene 20 dias, contados a partir del recibo de esta
    notificacion, para contestar la demanda adjunta, por escrito, y presentarla ante este tribunal. U.na
    Hamada telefonica no to protegera. Si usted desea que el tribunal co.nsidere su defensa, debe
    presentar su respuesta por escrito, incluyendo el numero del caso y los nombres de las partes
    interesadas. Si usted no contesta la demanda a tiempo, pudiese perder el caso y podria ser
    despojado de sus ingresos y propiedades, o privado de sus derechos, sin previo aviso del tribunal.
    Existen otros requisitos legales. Si lo desea, puede usted consultar a un abogado immediatarnente.
    Si no conoce a un abogado, puedn Hamar a una de las oficinas de asistencia legal que aparecen en
    la guia telefonica.
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 3 of 10




           Si desea responder a la demanda por su cuenta, al mismo tiempo en que presenta su
    requesta ante el tribunal, debera usted enviar por correo o entregar una copia de su respuesta a la
    persona demoninado abajo como "Plaintiff/Plaintiffs Attorney" (Demandante u Abogado del
    Demandante).

                                               IMPORTANT

            Des poursuites judiciares ont ete enterprises contre vous. Vous avez 20 jours consecutifs
    a partir de la date de l'assignation de cette citation pour deposer une reponse ecrite a la plainte
    ci-jointe supres de ce tribunal. Un simple coup de telephone est insufficient pour vous proteger.
    Vouse etes oblige de deposer votre reponse ecrite, avec mention du numero de dossier ci-dessus
    et du nom des parties nominees ici, si vous soubaitez que le tribunal entendre votre cause. Si vous
    ne deposez pas votre reponse ecrite dans le relai requis, vous risquez de perdre la cause ainsi que
    votre salarie, vote argent, et vos biens peuvent etre saisis per la suite, sans aucun preavis ulterieur
    du tribunal. 11 y a d'autres obligations juridiques et vous pouvez requerir les services immediate
    d'un avocat. Si vous ne connaissez pas d'avocat, vous pourrier telephoner a un service de reference
    d'avocats ou a un bureau d'assistance juridique (figurant a l'annuaire de telephones).

            Si vous choisissez de deposer vous-meme une reponse ecrite, ii vous faudra egalement, en
    meme temps que cette formalite, faire parvenir ou expedier tine copie de votre reponse ecrite au
    "Plaintiff/Plaintiffs Attorney"(Plaignant ou o 80I1 avocat) nommc ci-dessous.
     Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 4 of 10
Filing # 120719564 E-Filed 02/03/2021 09:31:22 AM



                                                          IN THE CIRCUIT COURT OF THE
                                                           17TH JUDICIAL CIRCUIT,IN AND
                                                          FOR BROWARD COUNTY,
                                                          FLORIDA

         LUIS M. URIBE, and                               CASE NO.:
         MARIA MAGDALENA REVERON,

               Plaintiffs,

         VS.


         WAL-MART STORES EAST LP and
         MATTHEW WACHS,

               Defendants.


                             COMPLAINT AND DEMAND FOR JURY TRIAL

               Plaintiffs, LUIS M. URIBE and MARIA MADALENA REVERON, by and through their

        undersigned counsel, hereby sues Defendants, WAL-MART STORES EAST LP (hereinafter

        "WALMART"), a Florida limited liability company, and MATTHEW WACHS and alleges as

        follows:

                                         GENERAL ALLEGATIONS

               1.      That this is an action for damages in excess of Thirty Thousand Dollars

       ($30,000.00).

               2.      At all times material hereto, Plaintiff, LUIS M. URIBE, was and is a resident of

        Orange County, Florida, and is otherwise suijuris.

               3.      At all times material hereto, Plaintiff, MARIA MAGDALENA REVERON, was

        and is a resident of Orange County, Florida, and is otherwise suijuris.

               4.      That at all times material hereto, Defendant, WALMART, was and is a Delaware

        limited partnership with their principal place of business in Bentonville, Arkansas, doing business

        in Broward County, Florida. Defendant, WALMART owned, operated, managed, maintained and


                                                    Page 1 of 7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 5 of 10




   controlled a business WALMART STORE #5151 located at the 12555 w. Sunrise Boulevard,

   Sunrise, Florida 33323 (hereinafter referred to as the "PREMISES").

          5.       At all times material hereto, Defendant, MATTHEW WACHS, was and is a

   resident of Broward County, Florida, and is otherwise suifurls.

          6.       On March 18, 2020, Plaintiff LUIS M. URIBE was a business invitee at the

   PREMISES.

          7.       On or about March 18, 2020, while lawfully on the PREMISES,Plaintiff, LUIS M.

   URIBE, encountered the dangerous and hazardous condition of a foreign substance on the floor

   which caused Plaintiff to fall violently to the floor.

          8.       Defendant had actual knowledge ofthe dangerous condition; or if Defendant lacked

   such actual knowledge, this dangerous condition existed for such a length of time that, in the

   exercise of ordinary care, the Defendant, WALMART,should have known of the condition; or in

   the alternative, the condition occurred with regularity and was therefore foreseeable.

          9.       Venue is proper as the cause of action accrued in Broward County, Florida.

                                 COUNT I
                    NEGLIGENCE AGAINST WAL-MART STORES EAST LP

   Plaintiff, LUIS M. URIBE, re-avers and re-alleges every allegation contained in the General

   Allegations paragraphs one(1)through nine (9)of this Complaint and further alleges:

          10.       On March 18, 2020, and at all times material hereto, the Defendant, WALMART,

   owed a duty to the Plaintiff to keep the PREMISES in a reasonably safe condition and owed a duty

   to warn the Plaintiff and others of the existence of dangers and hazards it knew or should have

   known existed on the PREMISES.

          1 1.     Said duty was breached by Defendant, WALMART, their servants and/or

   emplQyees by:

                                                 Page 2 of7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 6 of 10




           a.      Creating the dangerous condition on the premises;

           b.     Failing to correct the dangerous condition on the premises;

          c.      Failing to adequately conduct inspections to ensure that a dangerous, hazardous and

                  unsafe condition did not exist;

           d.     Failing to inspect the premises to determine that it was free from hazardous and/or

                  otherwise dangerous conditions;

          e.      Failing to warn of the dangerous conditions on the premises;

          f.      Letting the dangerous condition exist on the premises for such a length of time that

                  the Defendant knew or through the exercise of reasonable care should have known

                  of its existence; and

          g.      Failing to periodically and properly check the floor so as to clean and remove the

                  foreign substance;

          h.      Otherwise negligently failing to prevent the incident.

           12.    The above-described incident is one that would not, in the ordinary course of

   events, or have occurred without negligence on the part of the one in control of the PREMISES,

   i.e., Defendant, WALMART.

           13.    As a direct and proximate result of the negligence of Defendant, WALMART,

   Plaintiff, LUIS M. URIBE suffered bodily injury and resulting pain and suffering, disability,

   disfigurement, scarring, mental anguish, loss of capacity for the enjoyment of life, expense of

   hospitalization, medical and nursing care and treatment, loss of earnings, loss of ability to earn

   money, and aggravation of previously existing conditions, if any. These losses are permanent or

   continuing in nature and Plaintiff will suffer such losses in the future.

          WHEREFORE Plaintiff, LUIS M. URIBE, demands judgment for monetary damages

   against Defendant, WAL-MART STORES EAST LP, together with costs, interest and for such
                                                 Page 3 of 7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 7 of 10




   other and further relief as this Court may deem just and proper and further demands trial by jury

   as to all issues so triable as a matter of right.

                                          COUNT II
                          NEGLIGENCE OF DEFENDANT,MATTHEW WACHS

           Plaintiff restates and reavers Paragraphs 1 through 13 as is fully set forth herein and would

   further state:

           14.      At all times material hereto, Defendant MATTHEW WACHS, was the store

   manager ofthe subject WAL-MART STORE and was responsible for the operations and safety of

   the store on the date of the subject incident that gives rise to the matters alleged in the Complaint.

           15.      At all times material hereto, Defendant, MATTHEW WACHS,personally knew or

   should have know that the store's customers and patrons, including the Plaintiff, would regularly

   be walking in or near the aisle in which Plaintiff fell.

           16.      At all times material hereto Defendant, MATTHEW WACHS, as the store's

   manager had an affirmative duty to supervise, inspect, detect, maintain, clean and keep safe the

   store's areas of ingress and egress, including its aisles where customers were expected to traverse

  from any dangerous conditions.

           17.      Defendant, MATTHEW WACHS, had a duty to remove and prevent dangerous

   conditions he knew or with the exercise of reasonable care, should have known existed on the

   premises of the subject WAL-MART STORE.

           18.      Defendant, MATTHEW WACHS, as the store's manager also had the additional

   affirmative duty to carry out store policies relative to inspecting, detecting, warning of, and

  correcting dangerous conditions posed by foreign substance on the traveled areas of the floor.




                                                   Page 4 of 7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 8 of 10




          19.    At all times material hereto, Defendant, MATTHEW WACHS, by and through its

   agents, employees and/or representatives, legally caused to exist a careless and negligent mode of

   operation and breached said duties in one or more of the following ways:

          a.     By failing to adopt, implement supervise, and/or train staff on policies and

                 procedures, based upon information and belief, that WALMART provided to its

                 employees, including the Store Manager, Defendant MATTHEW WACHS,

                 regarding inspecting, placing warning signs, and immediately cleaning dangerous

                 conditions, including slippery substances, front its store aisles;

          b.     By failing to personally inspect and maintain the subject WALMART STORE

                 aisles free from foreign objects and substances that posed a fall and slipping hazard

                 for patrons;

          c.     By failing to maintain and/or train staffto maintain a safe and clear means ofingress

                 and egress to and from the WAL-MART store aisles;

          d.     By failing to timely inspect and/or instruct staffto inspect the subject aisle and clear

                 it of foreign substances;

          e.     By failing to personally place and/or train staff to place a warning sign in the aisle

                 when the dangerous conditions was known and/or should have been known;

          f.     By failing to personally clean and/or train staffto clean the foreign substance when

                 he knew or with the exercise of reasonable care, should have known it existed on

                 the premises of the subject WAL-MART STORE;

          g.     By failing to personally address and attend to the Plaintiff, after he fell.




                                               Page 5 of 7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 9 of 10




           20.     As a direct and proximate result of the negligence of Defendant, MATTHEW

   WACHS, Plaintiff, LUIS M. URIBE, was injured in and about his body and/or aggravated a pre-

   existing condition, if any or injury, suffered pain therefrom incurred medical and related expenses

   in the treatment of his injuries, suffered physical handicap, suffer psychological and emotional

   injuries, and his working ability was impaired, sustained permanent injuries within a reasonable

   degree of medical probability and/or suffered permanent loss of bodily function, and has lost the

   capacity for the enjoyment of life.

          21.      In that the injuries suffered by Plaintiff, LUIS M. URIBE, are continuing in nature,

   he will continue to suffer pain, disfigurement, scarring, psychological and emotional injuries,

   physical handicap and permanent injury in the future and he will be further compelled to expend

   great sums of money for medical care and related treatment for those injuries, and will continue to

   suffer the loss of the capacity of the enjoyment of life.

           WHEREFORE, Plaintiff, LUIS M. URIBE, demands judgment for damages against the

   defendant, MATTHEW WACHS,together with interest and costs, and demands trial by jury of all

   issues triable as of right by a jury.

                                 COUNT III
                       CONSORTIUM CLAIM OF PLAINTIFFS
             AGAINST WAL-MART STORES EAST,LP and MATTHEW WACHS

          Plaintiff, LUIS M. URIBE,realleges every allegation contained in the allegations one (1)

   through twenty (20) and further alleges:

          22.      Plaintiffs, LUIS M. URIBE and MARIA MAGDALENA REVERON, were and

   are husband and wife and have been continuously married through and including the date of the

   filing of this Complaint including on the date of the involved incident. As a result of Defendants

   WALMART and MATTHEW WACHS' negligence, Plaintiff's spouse, MARIA MAGDELENA



                                                 Page 6 of7
Case 0:21-cv-60475-RKA Document 1-1 Entered on FLSD Docket 03/01/2021 Page 10 of 10




    REVERON,suffered the loss of her husband's services, companionship, and consortium and will

   continue to suffer such losses for an indefinite time into the future.

           WHEREFORE, Plaintiff, MARIA MAGDALENA REVERON, demands judgment

    against Defendants, WAL-MART STORES EAST, LP and MATTHEW WACHS, for

   compensatory damages, together with interest and costs, and demands trial by jury on all issues

   triable as a matter of right by jury.

                                     DEMAND FOR JURY TRIAL

          Plaintiff, LUIS M. URIBE, hereby demands trial by jury on all issues so triable.

          DATED this 3 day of February, 2021.

                                                 THE SCHILLER KESSLER GROUP,PLC
                                                 Attorneysfor Plaintiff
                                                 7501 W. Oakland Park Boulevard
                                                 Ft. Lauderdale, FL 3331,9
                                                 Telephone:(954)933-3000
                                                 Facsimile:(954)358-1591
                                                 Email: efileZ,Vinjuredinflorida.com

                                                 By:         Is/Salta 93. &flak:.
                                                          Sara B. Schafer, Esq.
                                                          Florida Bar No.: 84455




                                                Page 7 of7
